STRAS, Justice
(dissenting).
I join all but part III of the Chief Justice’s dissent. I agree with the Chief Justice that state action did not deprive Beec-roft of her constitutional right to present a complete defense. I also agree that, even if there was error, the error was harmless.
However, I write separately to address the plurality’s conclusion that we should use our supervisory power to reverse pro-phylactically in the “interests of justice.” The facts of this case do not implicate our supervisory power because there is neither error nor prejudice present in this case, one or the other of which is necessary under our case law to invoke the interests of justice as a basis for reversal. See, e.g., Shorter v. State, 511 N.W.2d 743, 747 (Minn.1994); State v. Salitros, 499 N.W.2d 815, 819-20 (Minn.1993). In the absence of error and prejudice, a reversal frustrates the interests of justice by creating an appearance that we are arbitrarily selecting a particular defendant for relief, even if there has been no effect on the constitutional rights of the defendant or the fairness of her trial. See Gassler v. State, 787 N.W.2d 575, 587 (Minn.2010) (“[Ujnder certain circumstances, the reversal of a conviction may seriously affect the fairness, integrity, or public reputation of judicial proceedings.”).
More broadly, however, the court’s reversal in this case raises legitimate questions about our authority to reverse pro-phylactically in the interests of justice. To be sure, we have recognized such authority in “exceptional situations” in the past. Id. at 586. But I can find no basis in either the United States or Minnesota Constitutions for the power to prophylactically reverse a conviction in the interests of justice. And although our explanations vary, we apparently invoke the “interests of justice” under our inherent “supervisory power,” which allows us to direct a disposition when we are particularly offended or outraged by the conduct of one or more of the parties in a case, even if the governing constitutional principles or statutory requirements do not require a reversal.
The response, of course, is that surely there is some standard, or at least relevant indicia, of when it is appropriate to direct a prophylactic reversal in the interests of justice. However, I have failed to find any controlling legal principles in our case law that provide guidance for when it is, and is not, appropriate to invoke the interests of justice. In some cases, we invoke the interests of justice when we find error but no prejudice. See, e.g., State v. Hunt, 615 N.W.2d 294, 299 n. 6 (Minn.2000) (“[W]e have ... granted a new trial in the interests of justice without a showing of prejudice.”); State v. Kaiser, 486 N.W.2d 384, 387 (Minn.1992) (“ ‘[Although the evidence of defendant’s guilt was strong, we conclude that a new trial is required in the interests of justice.’” (quoting State v. Schwantes, 314 N.W.2d 243, 245 (Minn.1982))). In others, we prophylactically reverse when there is no error, but the objectionable circumstances prejudiced the defendant. State v. Windish, 590 N.W.2d 311, 319 (Minn.1999) (finding no error but concluding that the prevalence of procedural irregularities “suggest[ed] harm” to the defendant’s case). Likewise, in some circumstances, we have required the issuance of a warning from this court before reversing a conviction in the interests of justice. See State v. Merrill, 428 N.W.2d 361, 373 (Minn.1988). In others, we have exercised our power to reverse in the interests of justice despite the absence of a warning. See Schwantes, 314 N.W.2d at 244.
Consequently, a leading treatise on Minnesota law accurately describes the power to reverse in the interests of justice as applying in a “very broad” kaleidoscope *868of circumstances and concludes that the standard for invoking the power cannot be “precisely described” or “defined.” Henry W. McCarr & Jack S. Nordby, 9 Minnesota Practice—Criminal Law & Procedure § 47.57 (3d ed.2001). As far as I can tell, there is no unifying or coherent standard defining the limits, if any, of our power to reverse prophylactically in the interests of justice. In one of the more helpful articulations of the power, we stated that we will reverse when “we are troubled by the unavoidable conclusion that justice [has] not [been] served.” Windish, 590 N.W.2d at 319. But that articulation largely begs the question. How troubled must we be? Must we be unanimously troubled? My point is that it is difficult to understand, much less apply, a standard that turns on our sense of how “troubled” we are about the particular conduct or circumstances in a given case. Cf. Cnty. of Sacramento v. Lewis, 523 U.S. 833, 861, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (Scalia, J., concurring) (disparaging the “shocks-the-eon-science” test for substantive due-process claims as the “Cellophane of subjectivity”).
Ultimately, I need not conclusively resolve the continued viability of our highly subjective interests-of-justice jurisprudence. Whatever the scope of the power to reverse in the interests of justice, it is sufficient to conclude that applying it here, in which I conclude neither error nor prejudice has been established, would imper-missibly expand the scope of the power beyond its recognized bounds in our case law. I therefore respectfully dissent.